     Case 18-51432-grs         Doc 38 Filed 12/11/18 Entered 12/11/18 13:51:42                    Desc Order
                                    re Obj to Mt for Relief Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Kentucky
                                            Lexington Division
                                Mailing Address: P.O. Box 1111, Lexington, KY 40588−1111

In re Elcany Clark III
      Stacy Clark                                           Case No. 18−51432−grs
      200 Hill N Dell Road
      Paris, KY 40361                                       Chapter: 13
      200 Hill N Dell Road
      Paris, KY 40361
 aka/dba:
 SSN/TID: xxx−xx−3916
          xxx−xx−3034


Debtor(s)

                               ORDER TO FILE NOTICE OF HEARING

      A motion for relief from the automatic stay [ECF No. 34] having been filed November 29, 2018 , on behalf of
Consumer Portfolio Services , and an objection [ECF No. 37] to the motion having been filed that is defective for the
following reason(s):

    Notice of hearing is missing/incorrect. Go to www.kyeb.uscourts.gov to obtain correct hearing information.

    Other.

      IT IS ORDERED that counsel for Debtors, Brian T Canupp shall properly notice said matter for hearing within
7 days from the date of this order, or the objection shall be deemed overruled, and the stay may be lifted. The
automatic stay shall remain in effect pending conclusion of the final hearing and determination under 11 USC Section
362(d), if a timely notice of hearing is filed.




DATED: 12/11/18
                                                             By the court −

                                                            /s/ Gregory R. Schaaf
                                                            Gregory R. Schaaf
                                                            U.S. Bankruptcy Judge

KYE_oflhrgre                                                                                          38 − 37
